Citation Nr: 1503554	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-30 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a back condition, and if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a claim of service connection for a neck condition, and if so, whether service connection is warranted.

3. Whether new and material evidence has been received to reopen a claim of service connection for dermatitis of the left lower extremity (skin condition), to include as due to Agent Orange exposure, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	 Richard J. Paul, Esq. 


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1964 to November 1972, including service in the Republic of Vietnam from July 1971 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, reopened and denied the Veteran's claims of service connection for a back condition, a neck condition, and a skin condition. 

In characterizing the issue on appeal, the Board notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has characterized the claim as set forth on the title page.

The issues of the newly reopened claims of service connection for a back condition, a neck condition, and a skin condition, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

FINDINGS OF FACT

1. The Veteran has provided new and material evidence regarding the possible etiology of his back condition.

2. The Veteran has provided new and material evidence regarding the possible etiology of his neck condition.

3. The Veteran has provided new and material evidence regarding the possible etiology of his skin condition.


CONCLUSIONS OF LAW

1. New and material evidence having been submitted, the claim of service connection for a back condition is reopened. 38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 2014).

2. New and material evidence having been submitted, the claim of service connection for a neck condition is reopened. 38 U.S.C.A. §§ 5108, 7104(b), 7105.

3. New and material evidence having been submitted, the claim of service connection for a skin condition is reopened. 38 U.S.C.A. §§ 5108, 7104(b), 7105.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. With respect to new and material evidence claims, VA must notify a claimant of the evidence and information that is necessary to (1) reopen a claim, and (2) establish entitlement to the underlying claim. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Kent v. Nicholson, 20 Vet. App. 1 (2006). Thus, VCAA notice must include an explanation of the meaning of both "new" and "material" evidence, and must describe the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final denial. As the Board will grant the Veteran's application to reopen his claims of service connection for a back, neck and skin conditions, there is no need to discuss VA's compliance with the VCAA regarding the submission of new and material evidence.

New and Material Evidence - In General 

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312 (1999). If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the Veteran's claim in light of all the evidence. Justus, 3 Vet. App. at 512. 

New and Material Evidence - Back, Neck & Skin Conditions 

In August 2006, the RO denied service connection for a back condition, neck condition, and a skin condition. In that rating decision, the RO found that the Veteran's record did not demonstrate any nexus between his current disabilities, and his military service. The Veteran failed to file a timely appeal and the August 2006 rating decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. The Veteran applied to reopen all three claims in October 2009. In April 2010, the RO reopened all three claims based on new and material evidence; however, it denied service connection again for all three issues. 

New evidence received subsequent to the August 2006 rating decision includes private medical exams on all three claimed conditions, the Veteran's lay statements, and updated VA treatment records. The Board finds that the new evidence received since the August 2006 rating decision is new and material and sufficient to reopen a claim of service connection for a back condition, a neck condition, and a skin condition.  

The new evidence submitted by the Veteran includes a private medical examination evaluating his back, neck and skin condition. The September 2009 private examination, administered by Dr. D. R. from Palmetto Primary Care Physicians, conducted an in-person testing of all three of the Veteran's claimed conditions, and offered current diagnoses of the disabilities. Most significantly, Dr. D. R. offered a positive nexus opinion of all three conditions, stating that the Veteran's back, neck and skin condition, in his expert opinion, are all related to the Veteran's military service. The Board finds this medical exam to be both new and material, as it was conducted after the August 2006 rating decision, and it tends to establish a fact of nexus. Accordingly, the Board finds that new and material evidence sufficient to reopen the Veteran's claim for service connection for all three conditions: back, neck and skin has been received, and all three claims are reopened. See 38 C.F.R. § 3.156.  

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the United States Court of Appeals for Veterans Claims (Court) held that claims to reopen previously and finally denied claims implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits. Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. § 7104(a) is the Veteran's claim of entitlement to VA benefits. As such, the Board is remanding the Veteran's claim of service connection for a back condition for additional development, as will be explained in the remand section of this decision.


ORDER

The application to reopen a claim of entitlement to service connection for a back condition is granted.

The application to reopen a claim of entitlement to service connection for a neck condition is granted.

The application to reopen a claim of entitlement to service connection for a skin condition is granted.


REMAND

Although the Veteran has submitted new and material evidence with which to reopen his claims of entitlement to service connection for a low back condition, a neck condition, and a skin condition, further evidentiary development is necessary before the Board can adjudicate these claims on the merits. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Board notes that in March 2010, the Veteran was afforded a VA C&P examination for all three conditions on appeal. On examination, the examiner provided diagnoses for all three conditions, including degenerative disk disease of the lumbar and cervical spine, as well as dermatitis of the left lower extremity. The examiner conducted a review of the Veteran's claims files, and personally examined the Veteran for his conditions. However, while the examiner provided a negative nexus opinion regarding all three claimed conditions, the examiner failed to provide adequate reasoning and basis for his opinion. The examiner simply stated that no chronic conditions were diagnosed during service; therefore, none of the claimed conditions were etiologically related to the Veteran's military service. 

The Board finds that such a nexus opinion, as provided by the March 2010 examiner is inadequate, as it does not provide sufficient reasoning or basis for his conclusions regarding the etiological relationship between the Veteran's service and his current conditions. See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (most of the probative value of the opinion is derived from discussion of the underlying medical rationale). Additionally, the examiner's requirement of a "chronic" diagnosis during service to establish service connection is in error. No such condition of a diagnosed "chronic" condition or disease during service is required to establish the third prong for service connection; there only need to be medical evidence or other competent evidence of a nexus between the claimed in-service incurrence or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In this regard, the Veteran has identified in-service complaints of a neck injury and back pain. Indeed, the STRs confirm that the Veteran reported to sick call after each incident complaining of relevant pain and injury to his neck and back. These in-service incidents were not discussed by the examiner.     

Therefore, the Board finds that another medical examination/opinion is required to determine the etiology of the Veteran's current back, neck and skin conditions as it relates to his in-service incidents. The Board notes that pursuant to 38 U.S.C.A. § 5103A(d), VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim, and that once VA undertakes to provide an examination, it must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds the March 2010 examination is inadequate, as it has failed to provide adequate reasoning and basis for its nexus opinion, and in turn failed to address evidence of record that is salient to providing a nexus opinion. Therefore, all three claims must be remanded for further clarification.   

The Board notes that the Veteran has provided a report of a private medical examination that offered a diagnosis and positive nexus opinion regarding all three issues on appeal. The September 2009 examiner provides similar diagnoses of the Veteran's back and neck disabilities as the VA examiner, however, in contrast, the private examiner opines that all three conditions, back, neck and skin, are in fact related to the Veteran's military service. While this examination was conducted by a physician, there is no evidence that he had access to, or reviewed the Veteran's claims file and/or medical history, to include the Veteran's STRs. Furthermore, the private examiner, like the March 2010 VA examiner, failed to provide any rationale or detail for his nexus opinion. The Board finds that, without determining or expressing any opinion on the probative value of the private examination, in light of this new nexus evidence, an adequate and fully developed VA examination ia important for the proper adjudication of this appeal.  

The Board further notes that the Veteran was in fact afforded an additional VA examination in August 2012 regarding his claim of service connection for a skin condition, or dermatitis. During the examination the examiner noted a diagnosis of dermatitis, and provided an analysis similar to that of the March 2010 VA examination. However, while the August 2012 examiner checked the box on the examination form that indicated a "less likely than not" relationship between the Veteran's military service and his dermatitis, the examiner's written basis and reasoning suggested ambiguity in her ultimate nexus opinion. Specifically, she stated that she was "unable" to determine service connection, or determine whether the conditions were as likely as not related to service. Consequently, the Board finds that such lack of a clear basis or reasoning for the nexus opinion for the Veteran's skin condition renders the medical opinion inadequate and additional reasoning, specifically commenting on any in-service incident or incurrence of the Veteran's current skin condition, is necessary for the VA to satisfy its duty to the Veteran under VCAA.

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for the disorders at issue that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. The RO will return the Veteran's claims folder to the VA examiner(s) who conducted the March 2010 examination on the Veteran's back, neck and skin conditions to render an addendum opinion. If that examiner is not available, schedule the Veteran for another C&P examination, to be conducted by a qualified examiner(s). The examiner(s) is directed to issue an opinion that specifically addresses the issue of nexus between any in-service incurrence or aggravation of the Veteran's back, neck and skin conditions, providing a full explanation and basis for the conclusion. The following consideration will govern the examination: 

a. The examiner(s) should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. The examiner(s) must obtain from the Veteran a full in-service and post-service history pertaining to the three conditions on appeal, to include details of his claimed in-service incidents and post-service symptomatology.

b. Any additional testing deemed necessary should be performed. 

c. The examiner(s) must review all medical evidence associated with the claims file. In particular, the Board draws the examiner's attention to the following:

* September 1969 STR, regarding, a football injury, and complaints of pain in the back; 

* November 1972 STR, regarding an auto accident during service that caused neck and back pain (whiplash); 

* December 2008 VA treatment record, regarding back and neck pain, and outlined history of condition; 

* January 2009 private medical examination conducted by Dr. O. O. at the Hope Clinic, in Charleston, South Carolina, regarding the Veteran's back and neck conditions; 

* September 2009 private medical examination conducted by Dr. D. R. at Palmetto Primary Care Physicians, regarding the Veteran's back, neck and skin conditions (dermatitis); 

* March 2010 VA examination regarding the Veteran's back, neck and skin conditions (dermatitis); 

 * August 2012 VA examination regarding the Veteran's skin conditions (dermatitis); and 

 * All Veteran statements regarding the cause or in-service incurrence of the aforementioned conditions. 

d. The examiner should specifically proffer any opinion regarding the Veteran's Agent Orange exposure as it relates to the Veteran's skin condition.

e. Furthermore, the examiner(s) shall specifically comment on the Veteran's specific in-service incidents, as noted in his STRs, as it relates to his current back and neck conditions, or if those conditions were aggravated by those incidents, during service.  

f. A complete rationale for any opinion expressed should be included in the examination report.

5. After obtaining the examination and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable period of time in which to respond before the case is returned to the Board.
 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


